*290Based on the disparity in income between the parties and the shared custody arrangement, there was no basis in the record for the support magistrate to depart from the basic child support obligation (Family Ct Act § 413 [1] [c]). In view of the relative circumstances of the parties, it was particularly onerous to compel respondent to pay 60% of petitioner’s child care expenses.
This matter is remanded to recalculate the amounts owed pursuant to the basic child support obligation. Concur—Andrias, J.P., Friedman, Williams, Buckley and Sweeny, JJ.